Citation Nr: 0218312	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  97-28 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
residuals of removal of the left great toenail.  

(The issue of entitlement to service connection for 
residuals of removal of the left great toenail will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1953 
to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for residuals of removal of a toenail had not 
been received.  

In July 1999, the Board remanded the case to the RO for 
additional development.  Following completion of the 
development, to the extent possible, the RO determined 
that new and material evidence had been received to reopen 
the veteran's claim seeking entitlement to service 
connection for residuals of removal of the left great 
toenail.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that 
regardless of the RO's action in determining whether new 
and material evidence has been submitted, the Board still 
has a legal duty to consider that same issue.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Therefore, the Board 
construes the current issue to be whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for residuals of 
removal of the left great toenail.  

As will be discussed in the following decision, the Board 
is granting the veteran's petition to reopen his 
previously denied claim for service connection for 
residuals of removal of the left great toenail.  However, 
the Board has also determined that additional development 
on the de novo issue of entitlement to service connection 
for residuals of removal of the left great toenail is 
necessary.  As such, the Board is undertaking evidentiary 
development with regard to this claim.  When the 
additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
de novo claim of entitlement to service connection for 
residuals of removal of the left great toenail.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has 
been obtained.  

2.  In a November 1995 rating decision, the RO confirmed 
previous denials of service connection for residuals of 
removal of a toenail.  Although notified of the denial, 
the veteran did not initiate an appeal of the decision.  

3.  The evidence received since the RO's November 1995 
continued denial of service connection for residuals of 
removal of a toenail bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim for service connection for residuals of 
removal of a left great toenail.  


CONCLUSIONS OF LAW

1.  The RO's November 1995 continued denial of service 
connection for residuals of removal of a toenail is final.  
38 U.S.C.A. § 7105(a) (c), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2002).  

2.  The evidence received since the RO's November 1995 
continued denial of service connection for residuals of 
removal of a toenail is new and material, and the claim 
for service connection for residuals of removal of a left 
great toenail is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the 
pendency of this claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  In particular, this law 
redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in 
section 5103A "shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured."  However, 
under the provisions of section 5103A(g) the Secretary has 
proposed to provide limited assistance to claimants trying 
to reopen finally decided claims.  See 66 Fed. 
Reg. 45,620.  As the veteran's claim to reopen in the 
present case was received prior to August 29, 2001, the 
Board finds that the amendment to 38 C.F.R. § 3.156(a) is 
inapplicable and that the current claim must be considered 
based upon the law effective prior to that revision.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The discussion in 
the October 2002 supplemental statement of the case 
informed the veteran of the particular evidence needed to 
substantiate his claim.  Also in this document, the RO 
informed the veteran of the provisions of the recently 
enacted VCAA.  Later in October 2002, the veteran 
responded that he had reviewed the supplemental statement 
of the case and that he had no additional evidence to 
submit.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  A 
review of the claims folder indicates that the RO has 
obtained all available medical records adequately 
identified by the veteran.  As such, the Board finds that 
VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is 
any prejudice to the veteran in its consideration of the 
VCAA regulations in the first instance.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because these 
regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may 
proceed with its adjudication of the veteran's appeal.  

Factual Background

Initially, in a July 1990 rating action, the RO denied the 
issue of entitlement to service connection for removal of 
a toenail.  At that time, the veteran asserted that, in 
1954 during service, his toenail was removed.  

The only available service medical record is a copy of the 
separation examination conducted in March 1955.  According 
to the report of this evaluation, the veteran's feet were 
normal.  Removal of any of the veteran's toenails was not 
mentioned in this report.  

In the July 1990 rating action, the RO determined that the 
evidence of record demonstrated that any toenail removal 
that the veteran underwent during active military duty was 
an acute and transitory episode which resolved by the time 
of his separation from such service.  As no residual 
chronic disability associated with any in-service toenail 
removal was shown by the evidence of record, the RO denied 
the veteran's claim of entitlement to service connection 
for residuals of removal of a toenail.  

A private medical statement dated and received in August 
1990 included a physician's explanation that he had 
treated the veteran since 1986 for the following 
diagnoses:  hypertension, degenerative arthritis, 
degenerative disc disease at L5, chronic depressive 
reaction, and chronic obstructive pulmonary disease with 
chronic pulmonary emphysema.  As this additional document 
did not discuss toenail removal, the RO, by an August 1990 
rating action, confirmed the July 1990 denial of service 
connection for residuals of removal of a toenail.  By a 
letter dated in September 1990, the RO notified the 
veteran of this decision.  

Subsequently, by a November 1995 rating action, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim of entitlement to 
service connection for residuals of removal of a toenail 
had not been received.  In support of the petition to 
reopen the previously denied claim, the veteran reported 
that, in the past three years, he had undergone removal of 
a toenail on three occasions.  

Additional medical records received since the prior 
decision in August 1990 indicated that, in September 1969, 
the veteran underwent an excision of his right great 
toenail.  Later, in July 1993, he underwent removal of his 
left great toenail.  In June 1994, he was found to have an 
infected left great toenail.  In July 1994, his toenail 
was removed.  A diagnosis of onychogryposis ingrown nail 
from previous excision abscess which had cleared was made.  

In the November 1995 rating action, the RO concluded that 
the additional evidence received since the prior decision 
in August 1990 did not reflect toenail treatment until 
many years after separation from service.  As such, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim of entitlement to 
service connection for removal of a toenail had not been 
received.  By a letter also dated in November 1995, the RO 
notified the veteran of this decision.  

Thereafter, in November 1996, the veteran filed his 
current petition to reopen his previously denied claim for 
service connection for residuals of toenail removal.  
During the current appeal, the veteran has continued to 
assert that he has experienced toenail problems since his 
active military duty.  

In support of this continued contention, the veteran 
submitted a December 1996 medical statement from a private 
physician, who noted that the veteran was a long-standing 
patient of the clinic for over 40 years and that he had 
been seen several times for an onychomycotic and damaged 
left great toenail "which apparently was damaged while he 
was in the military service."  In addition, the physician 
explained that his father, who is also a doctor, treated 
the veteran in September 1969, February 1979, and February 
1981 and that the veteran's nail was removed.  The 
physician further stated that his father "recollect[ed] . 
. . having seen . . . [the veteran] in 1955 or 1956 
shortly after he was discharged from the military service 
with the same problem."  The December 1996 statement also 
included reference to the absence of written documentation 
prior to 1969.  

Analysis

As previously noted in this decision, the RO, by the July 
1990 rating action, determined that the evidence of record 
demonstrated that any toenail removal that the veteran 
underwent during active military duty was an acute and 
transitory episode which resolved by the time of his 
separation from such service.  As no residual chronic 
disability associated with any in-service toenail removal 
was shown by the evidence of record, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of removal of a toenail.  

By the August 1990 rating action, the RO explained that a 
private medical statement dated and received earlier in 
that month did not discuss the removal of the veteran's 
toenail.  Consequently, by the August 1990 rating action, 
the RO confirmed the July 1990 denial of service 
connection for residuals of removal of a toenail.  By a 
letter dated in September 1990, the RO notified the 
veteran of this decision.  Although notified of the 
decision, the veteran failed to initiate an appeal of the 
denial.  Consequently, the RO's August 1990 denial of 
service connection for removal of a toenail became final.  
See, 38 U.S.C.A. § 7105(a), (c), (d)(3); 38 C.F.R. 
§§ 19.117, 19.129(a), 19.192 (1990).  

Thereafter, by the November 1995 rating action, the RO 
concluded that the additional evidence received since the 
prior decision in August 1990 did not reflect toenail 
treatment until many years after the veteran's separation 
from active military duty.  As such, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim of entitlement to service 
connection for removal of a toenail had not been received.  
By a letter also dated in November 1995, the RO notified 
the veteran of this decision.  Although notified of the 
decision, the veteran failed to initiate an appeal of the 
denial.  Consequently, the RO's November 1995 continued 
denial of service connection for removal of a toenail 
became final.  38 U.S.C.A. § 7105(a), (c), (d)(3); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1995).  

However, the veteran may reopen his claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  New and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also, Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

The RO, by the November 1995 rating action, continued the 
previous denials of service connection for residuals of 
removal of a toenail on the basis that additional evidence 
received since the last prior decision in August 1990 did 
not reflect toenail treatment until many years after the 
veteran's separation from active military duty.  The RO, 
therefore, confirmed the prior denials of the veteran's 
claim for service connection for residuals of removal of a 
toenail on the basis that the record continued to contain 
no competent evidence of a chronic toenail disability 
associated with service.  

The evidence received since the prior final denial in 
November 1995 includes the veteran's continued assertion 
that this disability is service-related.  In particular, 
he has contended that his toenail disorder, characterized 
as onychogryposis, was incurred in service.  

Significantly, a December 1996 private medical statement 
includes a physician's explanation that his father, who is 
also a doctor, recalled having treated the veteran for his 
toenail problems in 1955 or 1956 shortly after his 
discharge from service.  The December 1996 record also 
contained reference to the absence of written 
documentation of such early post-service treatment.  

As the December 1996 document contained competent evidence 
associating the veteran's toenail symptomatology to a time 
very shortly after his discharge from active military 
duty, the Board finds that this record is clearly 
probative of the central issue in the veteran's left great 
toenail claim.  Significantly, the December 1996 private 
medical statement bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that 
it must be considered in order to decide fairly the merits 
of the claim for service connection for residuals of 
removal of the left great toenail.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional 
evidence received since the last final denial of service 
connection for residuals of removal of a toenail in 
November 1995 is new and material, as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim 
for service connection for residuals of removal of the 
left great toenail.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim 
for service connection for residuals of removal of the 
left great toenail has been received, the Board has also 
determined that additional development on the de novo 
claim for service connection for residuals of removal of 
the left great toenail is necessary.  As such, the Board 
is undertaking evidentiary development with regard to this 
de novo claim.  When this additional development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the de novo claim.  


ORDER

New and material evidence having been received, the 
veteran's claim of entitlement to service connection for 
residuals of removal of the left great toenail is 
reopened.  To this extent, the appeal is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

